Execution Copy


COMMON STOCK PURCHASE AGREEMENT


COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of September 28,
2011, by and between NEOSTEM, INC., a Delaware corporation (the “Company”), and
ASPIRE CAPITAL FUND, LLC, an Illinois limited liability company (the
“Buyer”).  Capitalized terms used herein and not otherwise defined herein are
defined in Section 10 hereof.


WHEREAS:


Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Buyer, and the Buyer wishes to buy from the Company, up to
Twenty Million Dollars ($20,000,000) of the Company’s common stock, par value
$0.001 (the “Common Stock”).  The shares of Common Stock to be purchased
hereunder are referred to herein as the “Purchase Shares.”


NOW THEREFORE, the Company and the Buyer hereby agree as follows:


 
1.
PURCHASE OF COMMON STOCK.



Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Buyer, and the Buyer has the obligation to purchase
from the Company, Purchase Shares as follows:


(a)           Commencement of Purchases of Common Stock.  After the Commencement
Date (as defined below), the purchase and sale of Purchase Shares hereunder
shall occur from time to time upon written notices by the Company to the Buyer
on the terms and conditions as set forth herein following the satisfaction of
the conditions (the “Commencement”) as set forth in Sections 6 and 7 below (the
date of satisfaction of such conditions, the “Commencement Date”).


(b)           The Company’s Right to Require Regular Purchases.  Subject to the
terms and conditions of this Agreement, on any given Business Day after the
Commencement Date, the Company shall have the right but not the obligation to
direct the Buyer by its delivery to the Buyer of a Purchase Notice from time to
time, and the Buyer thereupon shall have the obligation, to buy the number of
Purchase Shares specified in such notice, up to a maximum of 100,000 Purchase
Shares, on such Business Day (as long as such notice is delivered on or before
5:00 p.m. eastern time on such Business Day) (each such purchase, a “Regular
Purchase”) at the Purchase Price on the Purchase Date; however, in no event
shall the Purchase Amount of a Regular Purchase exceed five hundred thousand
dollars ($500,000) per Business Day, unless the Buyer and the Company mutually
agree.   The Company and the Buyer may mutually agree to increase the number of
Purchase Shares that may be sold per Regular Purchase to as much as an
additional 1,000,000 Purchase Shares per Business Day.  The Company may deliver
additional Purchase Notices to the Buyer from time to time so long as the most
recent purchase has been completed.  The share amounts in the first sentence of
this Section 1(b) shall be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split, or other
similar transaction.


 
 

--------------------------------------------------------------------------------

 
 
(c)           VWAP Purchases.  Subject to the terms and conditions of this
Agreement, in addition to purchases of Purchase Shares as described in Section
1(b) above, with one Business Day’s prior written notice, the Company shall also
have the right but not the obligation to direct Buyer by the Company’s delivery
to Buyer of a VWAP Purchase Notice from time to time, and Buyer thereupon shall
have the obligation, to buy the VWAP Purchase Share Percentage of the trading
volume of the Common Stock on the VWAP Purchase Date up to the VWAP Purchase
Share Volume Maximum on the VWAP Purchase Date (as long as such notice is
delivered on or before 5:00 p.m. eastern time on the Business Day immediately
preceding the VWAP Purchase Date) (each such purchase, a “VWAP Purchase”) at the
VWAP Purchase Price.  The Company may deliver a VWAP Purchase Notice to the
Buyer only on a date on which the Company also submitted a Purchase Notice for a
Regular Purchase of at least 100,000 Purchase Shares to the Buyer.  A VWAP
Purchase shall automatically be deemed completed at such time on the VWAP
Purchase Date that the sale price of the Common Stock falls below the VWAP
Minimum Price Threshold; in such circumstance, the VWAP Purchase Amount shall be
calculated using the VWAP Purchase Share Percentage of the aggregate shares
traded for such portion of the VWAP Purchase Date prior to the time that the
sale price of the Common Stock fell below the VWAP Minimum Price Threshold and
the VWAP Purchase Price shall be calculated using the volume weighted average
price of Common Stock sold during such portion of the VWAP Purchase Date prior
to the time that the sale price of the Common Stock fell below the VWAP Minimum
Price Threshold.  Each VWAP Purchase Notice must be accompanied by instructions
to the Company’s transfer Agent to immediately issue to the Buyer an amount of
Common Stock equal to the VWAP Purchase Share Estimate, a good faith estimate by
the Company of the number of Purchase Shares that the Buyer shall have the
obligation to buy pursuant to the VWAP Purchase Notice.  In no event shall the
Buyer pursuant to any VWAP Purchase, purchase a number of Purchase Shares that
exceeds the VWAP Purchase Share Estimate issued on the VWAP Purchase Date in
connection with such VWAP Purchase Notice; however, the Buyer will immediately
return to the Company any amount of Common Stock issued pursuant to the VWAP
Purchase Share Estimate that exceeds the number of Purchase Shares the Buyer
actually purchases in connection with such VWAP Purchase.  Upon completion of
each VWAP Purchase Date, the Buyer shall submit to the Company a confirmation of
the VWAP Purchase in form and substance reasonably acceptable to the
Company.  The Company may deliver additional VWAP Purchase Notices to the Buyer
from time to time so long as the most recent purchase has been completed.
 
(d)           Payment for Purchase Shares.  For each Regular Purchase, the Buyer
shall pay to the Company an amount equal to the Purchase Amount as full payment
for such Purchase Shares via wire transfer of immediately available funds on the
same Business Day that the Buyer receives such Purchase Shares.  For each VWAP
Purchase, the Buyer shall pay to the Company an amount equal to the VWAP
Purchase Amount as full payment for such Purchase Shares via wire transfer of
immediately available funds on the third Business Day following the VWAP
Purchase Date.  All payments made under this Agreement shall be made in lawful
money of the United States of America via wire transfer of immediately available
funds to such account as the Company may from time to time designate by written
notice in accordance with the provisions of this Agreement.  Whenever any amount
expressed to be due by the terms of this Agreement is due on any day that is not
a Business Day, the same shall instead be due on the next succeeding day that is
a Business Day.
 
(e)           Purchase Price Floor.  The Company and the Buyer shall not effect
any sales under this Agreement on any Purchase Date where the Closing Sale Price
is less than the Floor Price.  “Floor Price” means a per share price equal to
75% of the Closing Sale Price (with the result of such formula rounded down to
the nearest penny) on the Business Day immediately preceding the date hereof,
which price shall be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction.


 
-2-

--------------------------------------------------------------------------------

 
 
(f)           Records of Purchases.  The Buyer and the Company shall each
maintain records showing the remaining Available Amount at any given time and
the dates and purchase amounts for each purchase, or shall use such other method
reasonably satisfactory to the Buyer and the Company to reconcile the remaining
Available Amount.


(g)           Taxes.  The Company shall pay any and all transfer, stamp or
similar taxes that may be payable with respect to the issuance and delivery of
any shares of Common Stock to the Buyer made under this Agreement.


(h)           Compliance with Principal Market Rules.  Notwithstanding anything
in this Agreement to the contrary, and in addition to the limitations set forth
in Section 1(e), the number of shares of Common Stock which may be issued under
this Agreement, including the Commitment Shares (as defined in Section 4(e)
hereof), shall be limited to 19,738,005 shares of Common Stock, which equals
19.9% of the Company’s outstanding shares of Common Stock as of the date of this
Agreement (the “Exchange Cap”), unless shareholder approval is obtained to issue
more than such 19.9%, in which case there is no Exchange Cap.  The Company shall
not be required or permitted to issue, and the Buyer shall not be required to
purchase, any shares of Common Stock under this Agreement if such issuance would
breach the Company's obligations under the rules or regulations of the Principal
Market.


2.           BUYER'S REPRESENTATIONS AND WARRANTIES.


The Buyer represents and warrants to the Company that as of the date hereof and
as of the Commencement Date:


(a)           Investment Purpose.  The Buyer is entering into this Agreement and
acquiring the Commitment Shares (as defined in Section 4(e) hereof) and the
Purchase Shares (the Purchase Shares and the Commitment Shares are collectively
referred to herein as the “Securities”), for its own account for investment only
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof; provided however, by making the representations herein,
the Buyer does not agree to hold any of the Securities for any minimum or other
specific term.
 
(b)           Accredited Investor Status.  The Buyer is an “accredited investor”
as that term is defined in Rule 501(a)(3) of Regulation D.


(c)           [Intentionally Omitted.]


(d)           Information.  The Buyer has been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities that have been reasonably
requested by the Buyer, including, without limitation, the SEC Documents (as
defined in Section 3(f) hereof).  The Buyer understands that its investment in
the Securities involves a high degree of risk.  The Buyer (i) is able to bear
the economic risk of an investment in the Securities including a total loss,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities.  Neither such inquiries nor any other due diligence investigations
conducted by the Buyer or its representatives shall modify, amend or affect the
Buyer’s right to rely on the Company’s representations and warranties contained
in Section 3 below.  The Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.


 
-3-

--------------------------------------------------------------------------------

 
 
(e)           No Governmental Review.  The Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.


(f)           [Intentionally Omitted.]


(g)           Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and is a valid and
binding agreement of the Buyer enforceable against the Buyer in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.


(h)           Residency.  The Buyer is a resident of the State of Illinois.


(i)           No Prior Short Selling.  The Buyer represents and warrants to the
Company that at no time prior to the date of this Agreement has any of the
Buyer, its agents, representatives or affiliates engaged in or effected, in any
manner whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the Securities Exchange Act of
1934, as amended (the “1934 Act”)) of the Common Stock or (ii) hedging
transaction, which establishes a net short position with respect to the Common
Stock.


3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company represents and warrants to the Buyer that, except as set forth on
the disclosure schedules, as of the date hereof and as of the Commencement Date:


(a)           Organization and Qualification.  The Company and its
“Subsidiaries” (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns 50% or more of the voting stock or
capital stock or other similar equity interests) are corporations or limited
liability companies duly organized and validly existing in good standing under
the laws of the jurisdiction in which they are incorporated or organized, and
have the requisite corporate or organizational power and authority to own their
properties and to carry on their business as now being conducted.  Each of the
Company and its Subsidiaries is duly qualified as a foreign corporation or
limited liability company to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing could not reasonably be
expected to have a Material Adverse Effect.  As used in this Agreement,
“Material Adverse Effect” means any material adverse effect on any of: (i) the
business, properties, assets, operations, results of operations or financial
condition of the Company and its Subsidiaries, if any, taken as a whole, or (ii)
the authority or ability of the Company to perform its obligations under the
Transaction Documents (as defined in Section 3(b) hereof).  The Company has no
material Subsidiaries except as set forth on Schedule 3(a).


 
-4-

--------------------------------------------------------------------------------

 
 
(b)           Authorization; Enforcement; Validity.  (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement and each of
the other agreements entered into by the parties on the Commencement Date and
attached hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the issuance of the Commitment Shares and
the reservation for issuance and the issuance of the Purchase Shares issuable
under this Agreement, have been duly authorized by the Company’s Board of
Directors or duly authorized committee thereof, do not conflict with the
Company’s Certificate of Incorporation or Bylaws, and do not require further
consent or authorization is required by the Company, its Board of Directors or
its shareholders, (iii) this Agreement has been, and each other Transaction
Document shall be on the Commencement Date, duly executed and delivered by the
Company and (iv) this Agreement constitutes, and each other Transaction Document
upon its execution on behalf of the Company, shall constitute, the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors' rights and remedies.  The Board of Directors of the
Company or duly authorized committee thereof has approved the resolutions (the
“Signing Resolutions”) substantially in the form as set forth as Exhibit C
attached hereto to authorize this Agreement and the transactions contemplated
hereby.  The Signing Resolutions are valid, in full force and effect and have
not been modified or supplemented in any manner.  The Company has delivered to
the Buyer a true and correct copy of the Signing Resolutions as adopted by the
Board of Directors of the Company or an appropriate Board Committee.


(c)           Capitalization.  As of the date hereof, the authorized capital
stock of the Company consists of (i) 500,000,000 shares of Common Stock, par
value $0.001, of which as of the date hereof 99,185,956 shares are issued and
outstanding, 25,508,803 shares are reserved for future issuance pursuant to the
Company’s equity incentive plans of which approximately 7,024,142 shares remain
available for future option grants or stock awards and 39,877,001 shares are
issuable and reserved for issuance pursuant to securities (other than stock
options or equity based awards issued pursuant to the Company’s stock incentive
plans) exercisable or exchangeable for, or convertible into, shares of Common
Stock and (ii) 20,000,000 shares of preferred stock, with per share liquidation
preferences set forth on Schedule 3(c), of which as of the date hereof 825,000
shares are designated as Series B Preferred Stock and 10,000 are issued and
outstanding and 10,582,011 shares are designated as Series E Preferred Stock and
7,838,529 are issued and outstanding.  All of such outstanding shares have been,
or upon issuance will be, validly issued and are fully paid and
nonassessable.  Except as disclosed in Schedule 3(c), (i) no shares of the
Company’s capital stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company, (ii)
there are no outstanding debt securities, (iii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no material agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except the
Registration Rights Agreement), (v) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement.  The Company has furnished or made available to the
Buyer true and correct copies of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s Bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and summaries of the terms of all securities
convertible into or exercisable for Common Stock, if any, and copies of any
documents containing the material rights of the holders thereof in respect
thereto.


 
-5-

--------------------------------------------------------------------------------

 
 
(d)           Issuance of Securities.  The Commitment Shares have been duly
authorized and, upon issuance in accordance with the terms hereof, the
Commitment Shares shall be (i) validly issued, fully paid and non-assessable and
(ii) free from all taxes, liens and charges with respect to the issue
thereof.  Upon issuance and payment therefore in accordance with the terms and
conditions of this Agreement, the Purchase Shares shall be validly issued, fully
paid and nonassessable and free from all taxes, liens and charges with respect
to the issue thereof, with the holders being entitled to all rights accorded to
a holder of Common Stock.


(e)           No Conflicts.  Except as disclosed in Schedule 3(e), the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the reservation for issuance and
issuance of the Purchase Shares) will not (i) result in a violation of the
Certificate of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the Bylaws
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations under clause (ii), which could not reasonably be expected to result
in a Material Adverse Effect.  Except as disclosed in Schedule 3(e), neither the
Company nor its Subsidiaries is in violation of any term of or in default under
its Certificate of Incorporation, any Certificate of Designation, Preferences
and Rights of any outstanding series of preferred stock of the Company or Bylaws
or their organizational charter or bylaws, respectively.  Except as disclosed in
Schedule 3(e), neither the Company nor any of its Subsidiaries is in violation
of any term of or is in default under any material contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Company or its Subsidiaries,
except for possible conflicts, defaults, terminations or amendments which could
not reasonably be expected to have a Material Adverse Effect.  The business of
the Company and its Subsidiaries is not being conducted, and shall not be
conducted, in violation of any law, ordinance, or regulation of any governmental
entity, except for possible violations, the sanctions for which either
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.  Except as specifically contemplated by this Agreement
and as required under the 1933 Act or applicable state securities laws, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency or any
regulatory or self-regulatory agency in order for it to execute, deliver or
perform any of its obligations under or contemplated by the Transaction
Documents in accordance with the terms hereof or thereof.  Except as disclosed
in Schedule 3(e), all consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence shall be obtained or effected on or prior to the Commencement
Date.  The Company is not subject to any notices or actions from or to the
Principal Market.  The Principal Market has not commenced any delisting
proceedings against the Company.


 
-6-

--------------------------------------------------------------------------------

 
 
(f)           SEC Documents; Financial Statements. Except as disclosed in
Schedule 3(f), since January 1, 2011, the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the 1934 Act (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”).  As of
their respective dates (except as they have been correctly amended), the SEC
Documents complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC (except as they may have been properly amended), contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.  As of
their respective dates (except as they have been properly amended), the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  Except as disclosed in Schedule 3(f) or routine correspondence,
such as comment letters and notices of effectiveness in connection with
previously filed registration statements, the Company or any of its subsidiaries
are not presently the subject of any inquiry, investigation or action by the
SEC.


(g)           Absence of Certain Changes.  Except as disclosed in Schedule 3(g),
since June 30, 2011, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries.  For purposes of this Agreement, neither a decrease
in cash or cash equivalents nor losses incurred in the ordinary course of the
Company’s business shall be deemed or considered a material adverse change.  The
Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any Bankruptcy Law nor does the Company or
any of its Subsidiaries have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy or insolvency
proceedings.  The Company is financially solvent and is generally able to pay
its debts as they become due.


 
-7-

--------------------------------------------------------------------------------

 
 
(h)           Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company or any of its Subsidiaries, threatened against or affecting the Company,
the Common Stock or any of the Company's Subsidiaries or any of the Company’s or
the Company’s Subsidiaries’ officers or directors in their capacities as such,
which could reasonably be expected to have a Material Adverse Effect.  A
description of each action, suit, proceeding, inquiry or investigation before or
by any court, public board, government agency, self-regulatory organization or
body which, as of the date of this Agreement, is pending or threatened in
writing against or affecting the Company, the Common Stock or any of the
Company’s Subsidiaries or any of the Company’s or the Company’s Subsidiaries’
officers or directors in their capacities as such, is set forth in Schedule
3(h).


(i)           Acknowledgment Regarding Buyer’s Status.  The Company acknowledges
and agrees that the Buyer is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby.  The Company further acknowledges that the
Buyer is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the Buyer
or any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to the Buyer’s purchase of the Securities.  The Company further
represents to the Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.


 (j)           Intellectual Property Rights.  The Company and its Subsidiaries
own or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
(collectively, “Intellectual Property”) necessary to conduct their respective
businesses as now conducted, except as set forth in Schedule 3(j) or to the
extent that the failure to own, possess, license or otherwise hold adequate
rights to use Intellectual Property would not, individually or in the aggregate,
have a Material Adverse Effect.  The Company and its Subsidiaries do not have
any knowledge of any infringement by the Company or its Subsidiaries of any
material trademark, trade name rights, patents, patent rights, copyrights,
inventions, licenses, service names, service marks, service mark registrations,
trade secret or other similar rights of others, or of any such development of
similar or identical trade secrets or technical information by others and,
except as set forth on Schedule 3(j), there is no claim, action or proceeding
being made or brought against, or to the Company’s knowledge, being threatened
against, the Company or its Subsidiaries regarding trademark, trade name,
patents, patent rights, invention, copyright, license, service names, service
marks, service mark registrations, trade secrets or other intellectual property
rights, which could reasonably be expected to have a Material Adverse Effect.


(k)           Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply or receive such approvals
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.


 
-8-

--------------------------------------------------------------------------------

 
 
(l)           Title.  The Company and its Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, in each case free and clear of all liens, encumbrances and
defects except such as are described in Schedule 3(l) or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries.  Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.


(m)           Insurance.  The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.


(n)           Regulatory Permits.  The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses as currently conducted, and neither the Company nor any
such Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.


(o)           Tax Status.  The Company and each of its Subsidiaries has made or
filed all federal and state income and all other material tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books reserves reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books reserves reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.


(p)           Transactions With Affiliates.  Except as set forth on Schedule
3(p) and other than the grant or exercise of stock options pursuant to duly
adopted stock or incentive compensation plans, none of the officers, directors,
or employees of the Company is presently a party to any transaction with the
Company or any of its Subsidiaries (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has an interest or is an officer, director, trustee or
partner.


 
-9-

--------------------------------------------------------------------------------

 
 
(q)           [Intentionally omitted.]


(r)           Registration Statement.  The Shelf Registration Statement (as
defined in Section 4(a) hereof) has been declared effective by the SEC, and no
stop order has been issued or is pending or threatened by the SEC with respect
thereto.  As of the date hereof, the Company has a maximum dollar amount of
securities registered and unsold under the Shelf Registration Statement, which
is not less than the sum of (i) the Available Amount and (ii) the market value
of the Commitment Shares on the date hereof.


4.            COVENANTS.


(a)           Filing of Form 8-K and Prospectus Supplement.  The Company agrees
that it shall, within the time required under the 1934 Act, file a Current
Report on Form 8-K disclosing this Agreement and the transaction contemplated
hereby.  The Company shall also file within five (5) Business Days from the date
of approval of the issuance of the shares hereunder by the Principal Market a
prospectus supplement to the Company’s existing shelf registration statement on
Form S-3 (File No. 333-173855, the “Shelf Registration Statement”) covering the
sale of the Commitment Shares and Purchase Shares (the “Prospectus Supplement”)
in accordance with the terms of the Registration Rights Agreement between the
Company and the Buyer, dated as of the date hereof (the “Registration Rights
Agreement”).  The Company shall use reasonable best efforts to keep the Shelf
Registration Statement effective pursuant to Rule 415 promulgated under the 1933
Act and available for sales of all Securities to the Buyer until such time as
(i) it no longer qualifies to make sales under the Shelf Registration Statement,
(ii) the date on which all the Securities have been sold under this Agreement
and no Available Amount remains thereunder, or (iii) the Agreement has been
terminated.  The Shelf Registration Statement (including any amendments or
supplements thereto and prospectuses or prospectus supplements, including the
Prospectus Supplement, contained therein) shall not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.


(b)           Blue Sky. The Company shall take such action, if any, as is
reasonably necessary in order to obtain an exemption for or to qualify (i) the
initial sale of the Securities to the Buyer under this Agreement and (ii) any
subsequent sale of the Securities by the Buyer, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Buyer from time to time, and shall provide
evidence of any such action so taken to the Buyer.


(c)           Listing.  The Company shall promptly secure the listing of all of
the Securities upon each national securities exchange and automated quotation
system, if any, upon which shares of Common Stock are then listed (subject to
official notice of issuance) and shall maintain such listing so long as any
other shares of Common Stock shall be so listed.  The Company shall maintain the
Common Stock’s listing on the Principal Market.  Neither the Company nor any of
its Subsidiaries shall take any action that would be reasonably expected to
result in the delisting or suspension of the Common Stock on the Principal
Market, unless the Common Stock is immediately thereafter traded on the New York
Stock Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market, the
Nasdaq Capital Market or the OTC Bulletin Board.  The Company shall pay all fees
and expenses in connection with satisfying its obligations under this Section.


 
-10-

--------------------------------------------------------------------------------

 
 
(d)           Limitation on Short Sales and Hedging Transactions.  The Buyer
agrees that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11(k), the Buyer and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the 1934 Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.


(e)           Issuance of Commitment Shares.  Within five (5) Business Days from
the date of approval of the issuance of the shares hereunder by the Principal
Market, and after delivery of the Prospectus Supplement to the Buyer, the
Company shall issue to the Buyer, as consideration for the Buyer entering into
this Agreement, 990,099 shares of Common Stock (the “Commitment Shares”).  The
Commitment Shares shall be issued without restrictive legend.


(f)           Due Diligence.  The Buyer shall have the right, from time to time
as the Buyer may reasonably deem appropriate, to perform reasonable due
diligence on the Company during normal business hours.  The Company and its
officers and employees shall provide information and reasonably cooperate with
the Buyer in connection with any reasonable request by the Buyer related to the
Buyer’s due diligence of the Company, including, but not limited to, any such
request made by the Buyer in connection with (i) the filing of the registration
statement described in Section 4(a) hereof and (ii) the Commencement; provided,
however, that at no time is the Company required or permitted to disclose
material nonpublic information to the Buyer.  Each party hereto agrees not to
disclose any Confidential Information of the other party to any third party and
shall not use the Confidential Information of such other party for any purpose
other than in connection with, or in furtherance of, the transactions
contemplated hereby.  Each party hereto acknowledges that the Confidential
Information shall remain the property of the disclosing party and agrees that it
shall take all reasonable measures to protect the secrecy of any Confidential
Information disclosed by the other party.


5.           TRANSFER AGENT INSTRUCTIONS.


All of the Purchase Shares to be issued under this Agreement shall be issued
without any restrictive legend unless the Buyer expressly consents
otherwise.  The Company shall issue irrevocable instructions to the Transfer
Agent, and any subsequent transfer agent, to issue Common Stock in the name of
the Buyer for the Purchase Shares (the "Irrevocable Transfer Agent
Instructions").  The Company warrants to the Buyer that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this Section 5,
will be given by the Company to the Transfer Agent with respect to the Purchase
Shares and that the Commitment Shares and the Purchase Shares shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the Registration Rights Agreement.
 
 
-11-

--------------------------------------------------------------------------------

 
 
 
6.
CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE SALES OF SHARES OF COMMON STOCK
UNDER THIS AGREEMENT.


 
The right of the Company hereunder to commence sales of the Purchase Shares is
subject to the satisfaction of each of the following conditions on or before the
Commencement Date (the date that the Company may begin sales):


 
(a)
The Buyer shall have executed each of the Transaction Documents and delivered
the same to the Company;



 
(b)
The representations and warranties of the Buyer shall be true and correct and
the Buyer shall have performed, satisfied and complied in all material respects
with the covenants and agreements required by this Agreement to be performed,
satisfied or complied with by the Buyer at or prior to the Commencement Date;
and



 
(c)
The Prospectus Supplement shall have been delivered to the Buyer and no stop
order with respect to the registration statement covering the sale of shares to
the Buyer shall be pending or threatened by the SEC.



 
7.
CONDITIONS TO THE BUYER’S OBLIGATION TO MAKE PURCHASES OF SHARES OF COMMON
STOCK.



The obligation of the Buyer to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions on or before the
Commencement Date (the date that the Company may begin sales of Purchase Shares)
and once such conditions have been initially satisfied, there shall not be any
ongoing obligation to satisfy such conditions after the Commencement has
occurred:


(a)           The Company shall have executed each of the Transaction Documents
and delivered the same to the Buyer;


(b)           The Company shall have issued to the Buyer the Commitment Shares;


(c)           The Common Stock shall be authorized for quotation on the
Principal Market, trading in the Common Stock shall not have been within the
last 365 days suspended by the SEC or the Principal Market and the Securities
shall be approved for listing upon the Principal Market;


(d)           The Buyer shall have received the opinion and negative assurance
letter of the Company's legal counsel dated as of the Commencement Date in form
and substance substantially similar to the forms provided to the Buyer by the
Company’s legal counsel prior to the execution of this Agreement;


(e)           The representations and warranties of the Company shall be true
and correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct in
all material respects as of such specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date.  The Buyer shall have
received a certificate, executed by the CEO, President or CFO of the Company,
dated as of the Commencement Date, to the foregoing effect in the form attached
hereto as Exhibit B;


 
-12-

--------------------------------------------------------------------------------

 
 
(f)           The Board of Directors of the Company or a duly authorized
committee thereof shall have adopted resolutions in the form attached hereto as
Exhibit C which shall be in full force and effect without any amendment or
supplement thereto as of the Commencement Date;


(g)           [Intentionally Omitted];


(h)           The Irrevocable Transfer Agent Instructions, in form acceptable to
the Buyer shall have been delivered to and acknowledged in writing by the
Company and the Company’s Transfer Agent;


(i)           The Company shall have delivered to the Buyer a certificate
evidencing the incorporation and good standing of the Company in the State of
Delaware issued by the Secretary of State of the State of Delaware as of a date
within ten (10) Business Days of the Commencement Date;


(j)           The Company shall have delivered to the Buyer a certified copy of
the Certificate of Incorporation, as certified by the Secretary of State of the
State of Delaware within ten (10) Business Days of the Commencement Date;


(k)           The Company shall have delivered to the Buyer a secretary’s
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit D;


(l)           The Shelf Registration Statement shall have been declared
effective under the 1933 Act by the SEC and no stop order with respect thereto
shall be pending or threatened by the SEC.  The Company shall have prepared and
delivered to the Buyer a final and complete form of prospectus supplement, dated
and current as of the Commencement Date, to be used in connection with any
issuances of any Commitment Shares or any Purchase Shares to the Buyer, and to
be filed by the Company one Business Day after the Commencement Date.  The
Company shall have made all filings under all applicable federal and state
securities laws necessary to consummate the issuance of the Commitment Shares
and the Purchase Shares pursuant to this Agreement in compliance with such laws;


(m)           No Event of Default has occurred, or any event which, after notice
and/or lapse of time, would become an Event of Default has occurred; and


(n)           [Intentionally omitted.]


(o)           The Company shall have provided the Buyer with the information
reasonably requested by the Buyer in connection with its due diligence requests
made prior to, or in connection with, the Commencement, in accordance with the
terms of Section 4(f) hereof.


 
-13-

--------------------------------------------------------------------------------

 


 
8.
INDEMNIFICATION.



In consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and all of its
affiliates, shareholders, officers, directors, and employees, and any of the
foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or  document contemplated hereby or thereby,
other than with respect to Indemnified Liabilities which directly and primarily
result from (A) a breach of any of the Buyer’s representations and warranties,
covenants or agreements contained in this Agreement, or (B) the gross negligence
or willful misconduct of the Buyer or any other Indemnitee.  To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law.


9.           EVENTS OF DEFAULT.


An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:


(a)           during any period in which the effectiveness of any registration
statement is required to be maintained pursuant to the terms of the Registration
Rights Agreement, the effectiveness of such registration statement lapses for
any reason (including, without limitation, the issuance of a stop order) or is
unavailable to the Company for sale of all of the Registrable Securities (as
defined in the Registration Rights Agreement) to the Buyer in accordance with
the terms of the Registration Rights Agreement, and such lapse or unavailability
continues for a period of ten (10) consecutive Business Days or for more than an
aggregate of thirty (30) Business Days in any 365-day period;


(b)           the suspension from trading or failure of the Common Stock to be
listed on a Principal Market for a period of three (3) consecutive Business
Days;


(c)           the delisting of the Common Stock from the Principal Market,
provided, however, that the Common Stock is not immediately thereafter trading
on the New York Stock Exchange, the Nasdaq Global Select Market, the Nasdaq
Global Market, the Nasdaq Capital Market or the OTC Bulletin Board;


 
-14-

--------------------------------------------------------------------------------

 
 
(d)           the failure for any reason by the Transfer Agent to issue Purchase
Shares to the Buyer within five (5) Business Days after the applicable Purchase
Date which the Buyer is entitled to receive;


(e)           the breach of any representation, warranty, covenant or other term
or condition under any Transaction Document if such breach could have a Material
Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least five
(5) Business Days;


(f)           if any Person commences a proceeding against the Company pursuant
to or within the meaning of any Bankruptcy Law ;


(g)           if the Company pursuant to or within the meaning of any Bankruptcy
Law; (A) commences a voluntary case, (B) consents to the entry of an order for
relief against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors, (E) becomes insolvent, or
(F) is generally unable to pay its debts as the same become due; or


(h)           a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary.


In addition to any other rights and remedies under applicable law and this
Agreement, including the Buyer termination rights under Section 11(k) hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, or so long as the Closing Sale Price is below the
Floor Price, the Company may not require and the Buyer shall not be obligated or
permitted to purchase any shares of Common Stock under this Agreement.  If
pursuant to or within the meaning of any Bankruptcy Law, the Company commences a
voluntary case or any Person commences a proceeding against the Company, a
Custodian is appointed for the Company or for all or substantially all of its
property, or the Company makes a general assignment for the benefit of its
creditors, (any of which would be an Event of Default as described in Sections
9(f), 9(g) and 9(h) hereof) this Agreement shall automatically terminate without
any liability or payment to the Company without further action or notice by any
Person.  No such termination of this Agreement under Section 11(k)(i) shall
affect the Company’s or the Buyer’s obligations under this Agreement with
respect to pending purchases and the Company and the Buyer shall complete their
respective obligations with respect to any pending purchases under this
Agreement.


10.           CERTAIN DEFINED TERMS.


For purposes of this Agreement, the following terms shall have the following
meanings:


(a)           “1933 Act” means the Securities Act of 1933, as amended.


(b)           “Available Amount” means initially Twenty Million Dollars
($20,000,000) in the aggregate which amount shall be reduced by the Purchase
Amount each time the Buyer purchases shares of Common Stock pursuant to Section
1 hereof.


 
-15-

--------------------------------------------------------------------------------

 
 
(c)           “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal
or state law for the relief of debtors.


(d)           “Business Day” means any day on which the Principal Market is open
for trading during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern
Time), including any day on which the Principal Market is open for trading for a
period of time less than the customary time.


(e)           “Closing Sale Price” means the last closing trade price for the
Common Stock on the Principal Market as reported by the Principal Market.


(f)           “Confidential Information” means any information disclosed by
either party to the other party, either directly or indirectly, in writing,
orally or by inspection of tangible objects (including, without limitation,
documents, prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.


(g)           “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.


(h)           “Maturity Date” means the date that is twenty-four (24) months
from the Commencement Date.


(i)           “Person” means an individual or entity including any limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.


(j)           “Principal Market” means the NYSE Amex Equities; provided however,
that in the event the Company’s Common Stock is ever listed or traded on the
Nasdaq Global Select Market, Nasdaq Global Market, the Nasdaq Capital Market,
the New York Stock Exchange or the OTC Bulletin Board, then the “Principal
Market” shall mean such other market or exchange on which the Company’s Common
Stock is then listed or traded.


 
-16-

--------------------------------------------------------------------------------

 
 
(k)           “Purchase Amount” means, with respect to any particular purchase
made hereunder, the portion of the Available Amount to be purchased by the Buyer
pursuant to Section 1 hereof as set forth in a valid Purchase Notice or VWAP
Purchase Notice which the Company delivers to the Buyer.


(l)           “Purchase Date” means with respect to any Regular Purchase made
hereunder, the Business Day of receipt by the Buyer of a valid Purchase Notice
that the Buyer is to buy Purchase Shares pursuant to Section 1(b) hereof.


(m)          “Purchase Notice” shall mean an irrevocable written notice from the
Company to the Buyer directing the Buyer to buy Purchase Shares pursuant to
Section 1(b) hereof as specified by the Company therein at the applicable
Purchase Price on the Purchase Date.


(n)           “Purchase Price” means the lower of (i) the lowest Sale Price of
the Common Stock on the Purchase Date or (ii) the arithmetic average of the
three (3) lowest Closing Sale Prices for the Common Stock during the twelve (12)
consecutive Business Days ending on the Business Day immediately preceding such
Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).


(o)           “Sale Price” means any trade price for the shares of Common Stock
on the Principal Market as reported by the Principal Market.


(p)           “SEC” means the United States Securities and Exchange Commission.


(q)           “Transfer Agent” means the transfer agent of the Company as set
forth in Section 11(f) hereof or such other person who is then serving as the
transfer agent for the Company in respect of the Common Stock.


(r)           “VWAP Minimum Price Threshold” means, with respect to any
particular VWAP Purchase Notice, the sale price of the Common Stock as traded on
the Principal Market on the VWAP Purchase Date equal to the greater of (i) 90%
of the closing price on of the Common Stock on the Business Day immediately
preceding the VWAP Purchase Date or (ii) such higher price as set forth by the
Company in the VWAP Purchase Notice.


(s)           “VWAP Purchase Amount” means, with respect to any particular VWAP
Purchase Notice, the portion of the Available Amount to be purchased by the
Buyer pursuant to Section 1(c) hereof as set forth in a valid VWAP Purchase
Notice which requires the Buyer to buy the VWAP Purchase Share Percentage of the
aggregate shares traded on the VWAP Purchase Date up to the VWAP Purchase Share
Volume Maximum, subject to the VWAP Minimum Price Threshold.


(t)           “VWAP Purchase Date” means, with respect to any VWAP Purchase made
hereunder, the Business Day following the receipt by the Buyer of a valid VWAP
Purchase Notice that the Buyer is to buy Purchase Shares pursuant to Section
1(c) hereof.


(u)           “VWAP Purchase Notice” shall mean an irrevocable written notice
from the Company to the Buyer directing the Buyer to buy Purchase Shares on the
VWAP Purchase Date pursuant to Section 1(c) hereof as specified by the Company
therein at the applicable VWAP Purchase Price with the applicable VWAP Purchase
Share Percentage specified therein.


 
-17-

--------------------------------------------------------------------------------

 
 
(v)           “VWAP Purchase Share Percentage” means, with respect to any
particular VWAP Purchase Notice pursuant to Section 1(c) hereof, the percentage
set forth in the VWAP Purchase Notice which the Buyer will be required to buy as
a specified percentage of the aggregate shares traded up to the VWAP Purchase
Share Volume Maximum on the VWAP Purchase Date subject to Section 1(c) hereof
but in no event shall this percentage exceed a maximum of thirty percent (30%)
of such VWAP Purchase Date’s share trading volume of the Common Stock.


(w)            “VWAP Purchase Price” means ninety-five percent (95%) of volume
weighted average price for the Common Stock traded on:
 
(A)
the VWAP Purchase Date if the aggregate shares traded on the VWAP Purchase Date
has not exceeded the VWAP Purchase Share Volume Maximum; or

 
(B)
the portion of the VWAP Purchase Date until such time as the sooner to occur of:

 
(1)
the time at which the aggregate shares traded has exceeded the VWAP Purchase
Share Volume Maximum, or

 
(2)
the time at which the sale price of Common Stock falls below the VWAP Minimum
Price Threshold.



(x)          “VWAP Purchase Share Estimate” means the number of shares of Common
Stock that the Company has in its sole discretion irrevocably instructed its
transfer agent to issue to the Buyer in connection with a VWAP Purchase Notice
pursuant to Section 1(c) hereof and issued to the Buyer on the VWAP Purchase
Date (to be appropriately adjusted for any reorganization, recapitalization,
non-cash dividend, stock split, reverse stock split or other similar
transaction).


(y)          “VWAP Purchase Share Volume Maximum” means a number of shares of
Common Stock traded on the VWAP Purchase Date equal to: (i) the VWAP Purchase
Share Estimate, divided by (ii) the VWAP Purchase Share Percentage (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).


11.           MISCELLANEOUS.


(a)           Governing Law; Jurisdiction; Jury Trial.  The corporate laws of
the State of Delaware shall govern all issues concerning the relative rights of
the Company and its shareholders.  All other questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
other Transaction Documents shall be governed by the internal laws of the State
of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Chicago, for
the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


 
-18-

--------------------------------------------------------------------------------

 
 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.


(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.


(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


(e)           Entire Agreement.  This Agreement and the Registration Rights
Agreement supersede all other prior oral or written agreements between the
Buyer, the Company, their affiliates and persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters.  The Company acknowledges and agrees
that is has not relied on, in any manner whatsoever, any representations or
statements, written or oral, other than as expressly set forth in this
Agreement.


(f)           Notices.  Any notices, consents or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:


If to the Company:
NeoStem, Inc.
420 Lexington Avenue
Suite 450
New York, New York 10170
Telephone:               212-584-4180
Facsimile:                646-607-4672
Attention:                 Catherine M. Vaczy, Esq.
Vice President and General Counsel


 
-19-

--------------------------------------------------------------------------------

 


With a copy to:
Lowenstein Sandler PC
65 Livingston Avenue
Roseland, New Jersey 07068
Telephone:                973-597-2500
Facsimile:                 973-597-2565
Attention:                 Alan Wovsaniker, Esq.


If to the Buyer:
Aspire Capital Fund, LLC
155 North Wacker Drive, Suite 1600
Chicago, IL 60606
Telephone:                 312-658-0400
Facsimile:                  312-658-4005
Attention:                   Steven G. Martin


With a copy to:
O’Melveny & Myers LLP
1625 Eye Street, NW
Washington, DC 20006
Telephone:                  202-383-5418
Facsimile:                   202-383-5414
Attention:                    Martin P. Dunn, Esq.


If to the Transfer Agent:
Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Telephone:                   (212) 509-4000
Facsimile:
Attention:                     John Comer


or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party one (1) Business Day prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, and
recipient facsimile number or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of receipt in accordance with
clause (i), (ii) or (iii) above, respectively.


(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Buyer, including
by merger or consolidation.  The Buyer may not assign its rights or obligations
under this Agreement.


 
-20-

--------------------------------------------------------------------------------

 
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.


(i)           Publicity.  The Buyer shall have the right to approve before
issuance any press release, SEC filing or any other public disclosure made by or
on behalf of the Company whatsoever with respect to, in any manner, the Buyer,
its purchases hereunder or any aspect of this Agreement or the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Buyer, to make any press release or other
public disclosure (including any filings with the SEC) with respect to such
transactions as is required by applicable law and regulations so long as the
Company and its counsel consult with the Buyer in connection with any such press
release or other public disclosure at least two (2) Business Days prior to its
release.  The Buyer must be provided with a copy thereof at least two (2)
Business Days prior to any release or use by the Company thereof. 


(j)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


(k)           Termination.  This Agreement may be terminated only as follows:


(i)           By the Buyer any time an Event of Default exists without any
liability or payment to the Company.  However, if pursuant to or within the
meaning of any Bankruptcy Law, the Company commences a voluntary case or any
Person commences a proceeding against the Company, a Custodian is appointed for
the Company or for all or substantially all of its property, or the Company
makes a general assignment for the benefit of its creditors, (any of which would
be an Event of Default as described in Sections 9(f), 9(g) and 9(h) hereof) this
Agreement shall automatically terminate without any liability or payment to the
Company without further action or notice by any Person.  No such termination of
this Agreement under this Section 11(k)(i) shall affect the Company’s or the
Buyer’s obligations under this Agreement with respect to pending purchases and
the Company and the Buyer shall complete their respective obligations with
respect to any pending purchases under this Agreement.


(ii)           In the event that the Commencement shall not have occurred, the
Company shall have the option to terminate this Agreement for any reason or for
no reason without any liability whatsoever of either party to the other party
under this Agreement except as set forth in Section 11(k)(viii) hereof.


(iii)           In the event that the Commencement shall not have occurred on or
before November 1, 2011, due to the failure to satisfy any of the conditions set
forth in Sections 6 and 7 above with respect to the Commencement, either party
shall have the option to terminate this Agreement at the close of business on
such date or thereafter without liability of either party to any other party;
provided, however, that the right to terminate this Agreement under this Section
11(k)(iii) shall not be available to either party if such failure to satisfy any
of the conditions set forth in Sections 6 and 7 is the result of a breach of
this Agreement by such party or the failure of any representation or warranty of
such party included in this Agreement to be true and correct.


 
-21-

--------------------------------------------------------------------------------

 
 
(iv)            At any time after the Commencement Date, the Company shall have
the option to terminate this Agreement for any reason or for no reason by
delivering notice (a “Company Termination Notice”) to the Buyer electing to
terminate this Agreement without any liability whatsoever of either party to the
other party under this Agreement except as set forth in Section 11(k)(viii)
hereof.  The Company Termination Notice shall not be effective until one (1)
Business Day after it has been received by the Buyer.


(v)           This Agreement shall automatically terminate on the earlier of (i)
the date that the Company sells and the Buyer purchases the full Available
Amount as provided herein and (ii) the date on which the Exchange Cap is reached
if shareholder approval to exceed the Exchange Cap has not previously been
obtained, in each case without any action or notice on the part of any party and
without any liability whatsoever of any party to any other party under this
Agreement except as set forth in Section 11(k)(viii) hereof.


(vi)           If by the Maturity Date for any reason or for no reason the full
Available Amount under this Agreement has not been purchased as provided for in
Section 1 of this Agreement, this Agreement shall automatically terminate on the
Maturity Date, without any action or notice on the part of any party and without
any liability whatsoever of any party to any other party under this Agreement
except as set forth in Section 11(k)(viii) hereof.


(vii)           Except as set forth in Sections 11(k)(i) (in respect of an Event
of Default under Sections 9(f), 9(g) and 9(h)), 11(k)(v) and 11(k)(vi), any
termination of this Agreement pursuant to this Section 11(k) shall be effected
by written notice from the Company to the Buyer, or the Buyer to the Company, as
the case may be, setting forth the basis for the termination hereof.
 
 
(viii)           The representations and warranties of the Company and the Buyer
contained in Sections 2, 3 and 5 hereof, the indemnification provisions set
forth in Section 8 hereof and the agreements and covenants set forth in Sections
4(e) and 11, shall survive the Commencement and any termination of this
Agreement.  No termination of this Agreement shall affect the Company's or the
Buyer's rights or obligations (i) under the Registration Rights Agreement which
shall survive any such termination or (ii) under this Agreement with respect to
pending purchases and the Company and the Buyer shall complete their respective
obligations with respect to any pending purchases under this Agreement.


(l)           No Financial Advisor, Placement Agent, Broker or Finder.  The
Company represents and warrants to the Buyer that it has not engaged any
financial advisor, placement agent, broker or finder in connection with the
transactions contemplated hereby.  The Buyer represents and warrants to the
Company that it has not engaged any financial advisor, placement agent, broker
or finder in connection with the transactions contemplated hereby.  Each party
shall be responsible for the payment of any fees or commissions, if any, of any
financial advisor, placement agent, broker or finder engaged by such party
relating to or arising out of the transactions contemplated hereby.  Each party
shall pay, and hold the other party harmless against, any liability, loss or
expense (including, without limitation, attorneys' fees and out of pocket
expenses) arising in connection with any such claim.


 
-22-

--------------------------------------------------------------------------------

 
 
(m)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.


(n)           Failure or Indulgence Not Waiver.  No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.


*     *     *     *     *
 
 
-23-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Buyer and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.



 
THE COMPANY:
       
NEOSTEM, INC.
       
By:
/s/ Robin L. Smith, M.D. 
 
Name:  Robin L. Smith, M.D.
 
Title:  Chief Executive Officer and Chairman of the Board
       
BUYER:
       
ASPIRE CAPITAL FUND, LLC
 
BY: ASPIRE CAPITAL PARTNERS, LLC
 
BY: RED CEDAR CAPITAL
       
By:
/s/ Erik J. Brown   
 
Name: Erik J. Brown
 
Title: Principal



 
-24-

--------------------------------------------------------------------------------

 
 
SCHEDULES


Schedule 3(a)
Subsidiaries

Schedule 3(c)
Capitalization

Schedule 3(e)
Conflicts

Schedule 3(f)
1934 Act Filings

Schedule 3(g)
Material Changes

Schedule 3(h)
Litigation

Schedule 3(j)
Intellectual Property

Schedule 3(l)
Liens

Schedule 3(p)
Certain Transactions



EXHIBITS


Exhibit A
[Intentionally omitted.]

Exhibit B
Form of Officer’s Certificate

Exhibit C
Form of Resolutions of Board of Directors of the Company

Exhibit D
Form of Secretary’s Certificate

 
 
 

--------------------------------------------------------------------------------

 
 
DISCLOSURE SCHEDULES


The following schedules are provided in connection with the various
representations and warranties contained in Section 3 of the Common Stock
Purchase Agreement dated as of September 28, 2011, (the “Agreement”) by and
between NeoStem, Inc., a Delaware corporation (the “Company”) and Aspire Capital
Fund, LLC, an Illinois limited liability company (the “Buyer”).  These
disclosure schedules are an integral part of the Agreement.  Any terms defined
in the Agreement shall have the same meaning when used in these schedules,
unless the context indicates otherwise.  Any disclosure herein shall constitute
a disclosure under other disclosure schedules, where such disclosure is
appropriate and reasonably apparent.


Nothing in these schedules is intended to broaden the scope of any
representation or warranty contained in the Agreement or create any covenant
thereunder.  Matters reflected in these schedules are not necessarily limited to
matters required by the Agreement to be disclosed, and such additional matters
are set forth for informational purposes only.  For instance, no reference to or
disclosure of any item or other matter in these schedules shall be deemed to be
an admission, or evidence of the materiality of such item, nor shall it
establish a standard of materiality for any purpose whatsoever.  No disclosure
in these schedules relating to any possible breach or violation of or conflict
with any contract or legal requirement shall be construed as an admission
thereof nor an indication that the possible breach or violation exists or has
actually occurred, nor shall otherwise be deemed an admission against our
interest.


The representations and warranties contained in the Agreement are solely for the
purpose of allocating contractual risk between the parties and not as a means of
establishing facts.  No third party may rely on these schedules.


The section headings and subheadings in these schedules are for convenience of
reference only and shall not be deemed to alter or affect the express
description of the sections of the disclosure required under the
Agreement.  Each exception set forth in these schedules shall also be deemed to
be disclosed with respect to any other section of the Agreement to which the
relevance of such item is reasonably apparent.  References in these schedules to
disclosures in our filings with the SEC are not intended to be a complete
statement of the full disclosure in our SEC filings, but are merely being
provided to refer you to the relevant disclosures in those filings.


In disclosing information in these schedules, we do not waive any
attorney-client privilege associated with such information or any protection
afforded by the work-product doctrine with respect to any of the matters
disclosed or discussed herein.
 
The information contained in these schedules is in all respects subject to the
confidentiality obligations between us.


 
 

--------------------------------------------------------------------------------

 


Schedule 3(a) - Subsidiaries


NeoStem Therapies, Inc.
Stem Cell Technologies, Inc.
NeoStem (China), Inc.
CBH Acquisition LLC
China Biopharmacuticals Holdings, Inc. (1)
Suzhou Erye Pharmaceuticals Company Ltd. (1)
Progenitor Cell Therapy, LLC
PCT Allendale, LLC (2)
NeoStem Family Storage, LLC (2) (3)
Athelos Corporation (4)
Amo Acquisition Company I, Inc.
Amo Acquisition Company II, LLC
Beijing Ruijiao Bio-Technology Ltd. (5)
Qingdao Niao Bio-Technology Ltd. (5)
Tianjin Niao Bio-Technology Co., Ltd. (5)
 

--------------------------------------------------------------------------------

(1)  China Biopharmaceuticals Holdings, Inc. is a wholly-owned subsidiary of CBH
Acquisition LLC and holds a 51% interest in Suzhou Erye Pharmaceutical Company
Ltd. (“Erye”).


(2)  This entity is a wholly-owned subsidiary of Progenitor Cell Therapy, LLC.


(3)  Formerly known as DomaniCell, LLC.


(4)  Progenitor Cell Therapy, LLC holds approximately an 80% interest in this
entity.


(5)  These entities are variable interest entities (“VIEs”) controlled through
contractual arrangements with NeoStem (China), Inc., our wholly foreign-owned
entity (“WFOE”), as described in our Joint Proxy Statement/Prospectus filed with
the SEC on September 16, 2011 (the “Joint Proxy Statement/Prospectus”) under the
caption “PRC Corporate Legal Structure and Government Regulation”.


 
 

--------------------------------------------------------------------------------

 


In the “Risk Factors” sections of our filings, including in the Joint Proxy
Statement/Prospectus and in Amendment No. 1 to our resale registration statement
on Form S-3 filed on September 16, 2011 (the “S-3 Amendment”), we disclose (a) a
series of risks with respect to our VIE corporate structure in China, (b) our
need to obtain Chinese regulatory approvals (and associated registrations)
required to reflect the legal title of NeoStem's 51% interest in Erye and (c)
tax inefficiencies in our current corporate structure with respect to Erye and
the fact that we expect to incur additional tax liabilities and penalties in
connection with remediating regulatory deficiencies with respect to Erye.  See
the Risk Factor titled “NeoStem is contemplating a possible significant change
in the nature of its business,” and the Risk Factors set forth under the caption
“Risks Related to Doing Business in China”.  These issues may affect the
representations and warranties set forth in Section 3(a), 3(e), 3(l), 3(n) and
3(o).


Schedule 3(c) - Capitalization


Our capitalization through June 30, 2011, is set forth in our quarterly report
on Form 10-Q filed in August 2011.  There have been no material issuances of
securities since such filing  except for the issuance contemplated in connection
with the Amorcyte transaction as described in our Form S-4 effective September
15, 2011 and as otherwise described in the related Joint Proxy
Statement/Prospectus which is a part thereof.  As disclosed in the Company’s
Joint Proxy Statement/Prospectus and in the S-3 Amendment, as of August 17,
2011, the Company’s outstanding options and warrants were exercisable for an
aggregate of 54,470,909 shares of common stock.  There are also numerous holders
of registration rights with respect to the Company's securities which are
described in the S-3 Amendment.  These issuances and registration rights may
affect the representations and warranties set forth in Section 3(c).


The Company's Series E Preferred Stock is convertible into Common Stock.  Such
shares and the warrants issued in connection therewith all have registration
rights, anti-dilution protections that will be triggered by the transaction
contemplated by the Agreement, redemption rights and other rights more fully
described in the Company's registration statements, including in the Form S-4
under the caption “Description of Securities”.  The Series E has a liquidation
preference of $1.00 per share plus all accrued but unpaid dividends, payable
upon a “Liquidation Event,” which includes a “Change of Control” (as defined in
the Series E certificate of designations).  Reference is made to the full text
of the Series E certificate of designations, which is filed as Exhibit 3.1 to
our Current Report on Form 8-K dated and filed with the SEC on November 16,
2010.  The rights of the Series E holders may affect the representations and
warranties set forth in Section 3(c).  Our Series B Preferred Stock is
convertible on a one-for-one basis into Common Stock.  In the event of any
voluntary or involuntary dissolution, liquidation or winding up of our Company,
after any distribution of assets is made to the holders of any other class or
series of stock that ranks prior to the Series B Preferred Stock in respect of
distributions upon the liquidation of our company, the holder of each share of
Series B Preferred Stock then outstanding shall be entitled to be paid out of
our assets available for distribution to our stockholders, an amount on a pari
passu basis equal to ten times the amount per share distributed to the holders
of our Common Stock. After payment of the full amount of the distribution to
which they are entitled, the holders of shares of the Series B Preferred Stock
will not be entitled to any further participation in any distribution of assets
by the corporation. See the description of the Series B Preferred Stock in the
Form S-4 under the caption “Description of Securities”.


 
 

--------------------------------------------------------------------------------

 
 
Schedule 3(e) - No Conflicts


The first of the two mortgages on PCT’s Allendale, New Jersey facility contains
debt coverage and total debt to tangible net worth financial covenants which
limit PCT’s ability to incur additional debt and make capital expenditures.
Historically, PCT has not been able to meet one or both covenants and PCT did
not meet them at June 30, 2011. While the bank has been willing to waive
compliance in the past, no assurance can be given that the bank will continue to
waive such compliance in the future. Additionally, the second mortgage also
contains certain financial covenants which will need to be met in the
future.  See the disclosure set forth in the Company’s Joint Proxy
Statement/Prospectus and in the S-3 Amendment under the caption “Risks Related
to NeoStem’s Business and Financial Condition - Risks Related to NeoStem’s
Financial Condition”.  This may affect the representation in Section 3(e).


The Lock Up Agreement signed by the Company in connection with its underwriting
in July 2011 led by Lazard prohibits the Company from issuing shares (other than
the Commitment Shares) generally until 75 days after the sale of shares to
Lazard.  Those obligations, more fully described in the prospectus supplement
dated July 19, 2011 filed in connection with that transaction under the caption
“Underwriting - Lock-Up Agreements”, may affect the representations in Section
3(e).


Schedule 3(f) - 1934 Act Filings


The Company’s 10-K filed with the SEC on April 6, 2011 and the Company’s 10-Q
filed with the SEC on May 17, 2011 were not filed within the applicable
prescribed time period, but were each deemed timely filed under the applicable
Rule 12b-25 extension.


Schedule 3(g) - Absence of Certain Changes


See the following disclosures in the Joint Proxy Statement/Prospectus:  (1) the
Risk Factors captioned “NeoStem is contemplating a possible significant change
in the nature of its business”, “We are a company with a limited operating
history and have incurred substantial losses and negative cash flow from
operations in the past, and expect to continue to incur losses and negative cash
flow for the near term”, and “Erye may require additional lines of credit and
bank loans”; (2) the Risk Factors set forth under the heading “Risks Related to
Doing Business in China; (3) the discussion captioned “Business of NeoStem —
Pharmaceutical Manufacturing-China”; and (4) the discussion captioned “Legal
Proceedings”.


Schedule 3(h) - Litigation
and
Schedule 3(j) - Intellectual Property Rights


The Company's Erye subsidiary is involved in copyright and related litigation
with Welman described under “Legal Proceedings” in our Joint Proxy
Statement/Prospectus referred to above.  That litigation may affect the
representations in Section 3(h) and (j).


Schedule 3(l) - Liens


PCT’s Allendale, New Jersey facility is subject to two mortgages.  See Schedule
3(e) above.  See also the discussion set forth under the caption “Properties -
PCT” in the Joint Proxy Statement/Prospectus, and the full text of the Bond
Agreement, the First Note, the First Mortgage and the Second Mortgage, filed as
Exhibits 10.49, 10.50, 10.51, 10.52 and 10.53, respectively, to the Company’s
2010 Form 10-K filed with the SEC on April 6, 2011.


 
 

--------------------------------------------------------------------------------

 
 
Schedule 3(p) - Certain Transactions


Throughout our SEC filings, we describe various relationships with PCT,
Amorcyte, Erye, EET and RimAsia, as well as with our officers and directors,
generally under “Certain Relationships and Related Transactions”.  Those various
transactions may affect the representation in Section 3(p).  See additionally in
our Joint Proxy Statement/Prospectus the discussions set forth under the
captions “Certain Relationships and Related Transactions”, “Other Relationships
Between the Parties” and “Interests of Certain Persons in the Amorcyte Merger”.


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


[Intentionally omitted.]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF OFFICER’S CERTIFICATE


This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(e) of that certain Common Stock Purchase Agreement dated as of
September 28, 2011 (the “Common Stock Purchase Agreement”), by and between
NEOSTEM, INC., a Delaware corporation (the “Company”), and ASPIRE CAPITAL FUND,
LLC, an Illinois limited liability company (the “Buyer”).  Terms used herein and
not otherwise defined shall have the meanings ascribed to them in the Common
Stock Purchase Agreement.


The undersigned, Robin L. Smith, M.D., Chief Executive Officer of the Company,
hereby certifies in her capacity as an officer of the Company and not in her
individual capacity as follows:


1.           I am the Chief Executive Officer of the Company and make the
statements contained in this Certificate in such capacity.


2.           The representations and warranties of the Company are true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 of the Common Stock Purchase Agreement, in which case, such representations
and warranties are true and correct without further qualification) as of the
date when made and as of the Commencement Date as though made at that time
(except for representations and warranties that speak as of a specific date).


3.           The Company has performed, satisfied and complied in all material
respects with covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date.


4.           The Company has not taken any steps, and does not currently expect
to take any steps, to seek protection pursuant to any Bankruptcy Law nor does
the Company or any of its Subsidiaries have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.


IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
September, 2011.
 

 
  
 
Name:  Robin L. Smith, M.D.
 
Title:  Chief Executive Officer

     

The undersigned as Secretary of NEOSTEM, INC., a Delaware corporation, hereby
certifies that Robin L. Smith, M.D. is the duly elected, appointed, qualified
and acting Chief Executive Officer of NeoStem, Inc. and that the signature
appearing above is her genuine signature.
 

 
  
 
Name:  Catherine M. Vaczy, Secretary


 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


FORM OF COMPANY RESOLUTIONS
FOR SIGNING PURCHASE AGREEMENT


WHEREAS, there has been presented to the Board of Directors of the Corporation a
draft of the Common Stock Purchase Agreement (the “Purchase Agreement”) by and
between the Corporation and Aspire Capital Fund, LLC (“Aspire”), providing for
the purchase by Aspire of up to Twenty Million Dollars ($20,000,000) of the
Corporation’s common stock, par value $0.001 (the “Common Stock”); and


WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Corporation to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the issuance of a number of
shares of Common Stock representing a dollar value equal to 3.0% of $20,000,000
to Aspire as a commitment fee (the “Commitment Shares”) and the sale of shares
of Common Stock to Aspire up to the available amount under the Purchase
Agreement (the “Purchase Shares”).


Transaction Documents
 
NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and the Chairman, Chief Executive Officer and
Chief Financial Officer (the “Authorized Officers”) are severally authorized to
execute and deliver the Purchase Agreement, and any other agreements or
documents contemplated thereby including, without limitation, a registration
rights agreement (the “Registration Rights Agreement”) providing for the
registration of the shares of the Company’s Common Stock issuable in respect of
the Purchase Agreement on behalf of the Corporation, with such amendments,
changes, additions and deletions as the Authorized Officers may deem to be
appropriate and approve on behalf of, the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and
 
FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Corporation and Aspire are hereby approved and the
Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and
 
FURTHER RESOLVED, that the terms and provisions of the Form of Transfer Agent
Instructions (the “Instructions”) are hereby approved and the Authorized
Officers are authorized to execute and deliver the Instructions (pursuant to the
terms of the Purchase Agreement), with such amendments, changes, additions and
deletions as the Authorized Officers may deem appropriate and approve on behalf
of, the Corporation, such approval to be conclusively evidenced by the signature
of an Authorized Officer thereon; and
 
 
 

--------------------------------------------------------------------------------

 
 
Execution of Purchase Agreement
 
FURTHER RESOLVED, that the Corporation be and it hereby is authorized to execute
the Purchase Agreement providing for the purchase of common stock of the
Corporation having an aggregate value of up to $20,000,000; and
 
Issuance of Common Stock
 
FURTHER RESOLVED, that the Corporation is hereby authorized to issue the
Commitment Shares to Aspire Capital Fund, LLC as Commitment Shares and that upon
issuance of the Commitment Shares pursuant to the Purchase Agreement, the
Commitment Shares shall be duly authorized, validly issued, fully paid and
nonassessable with no personal liability attaching to the ownership thereof; and
 
FURTHER RESOLVED, that the Corporation is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the available amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and
 
Listing of Shares on the NYSE Amex Equities Exchange
 
FURTHER RESOLVED, that the officers of the Corporation with the assistance of
counsel be, and each of them hereby is, authorized and directed to take all
necessary steps and do all other things necessary and appropriate to effect the
listing of the Commitment Shares and Purchase Shares on the NYSE Amex Equities
exchange; and
 
Approval of Actions
 
FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Corporation to
consummate the agreements referred to herein and to perform its obligations
under such agreements; and
 
FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.


 
 

--------------------------------------------------------------------------------

 


EXHIBIT D


FORM OF SECRETARY’S CERTIFICATE


This Secretary’s Certificate (the “Certificate”) is being delivered pursuant to
Section 7(k) of that certain Common Stock Purchase Agreement dated as of
September 28, 2011 (the “Common Stock Purchase Agreement”), by and between
NEOSTEM, Inc., a Delaware corporation (the “Company”) and ASPIRE CAPITAL FUND,
LLC, an Illinois limited liability company (the “Buyer”), pursuant to which the
Company may sell to the Buyer up to Twenty Million Dollars ($20,000,000) of the
Company’s Common Stock, par value $0.001 (the “Common Stock”).  Terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Common Stock Purchase Agreement.


The undersigned, Catherine M. Vaczy, Secretary of the Company, hereby certifies
as follows:


1.           I am the Secretary of the Company and make the statements contained
in this Secretary’s Certificate.


2.           Attached hereto as Exhibit A and Exhibit B are true, correct and
complete copies of the Company’s bylaws (“Bylaws”) and Certificate of
Incorporation (“Articles”), in each case, as amended through the date hereof,
and no action has been taken by the Company, its directors, officers or
shareholders, in contemplation of the filing of any further amendment relating
to or affecting the Bylaws or Articles, except for (i) the proposed amendment to
the Articles to declassify the Company’s Board of Directors, presented for
stockholder consideration in NeoStem Proposal 2 set forth in the Company’s joint
proxy statement/prospectus filed with the Securities and Exchange Commission on
September 16, 2011 and (ii) the Board’s authority at any time prior to the
Company’s 2012 annual meeting to effect a reverse stock split in the event the
Board deems it advisable in connection with applicable listing standards, as
approved by the Company’s stockholders at the special meeting held on January
18, 2011 pursuant to NeoStem Proposal 3 set forth in the Company’s joint proxy
statement/prospectus filed with the SEC on December 17, 2010.


3.           Attached hereto as Exhibit C are true, correct and complete copies
of the Signing Resolutions duly adopted by the Board of Directors of the Company
on September 15, 2011, at which a quorum was present and acting
throughout.  Such resolutions have not been amended, modified or rescinded and
remain in full force and effect and such resolutions are the only resolutions
adopted by the Company’s Board of Directors, or any committee thereof, or the
shareholders of the Company relating to or affecting (i) the entering into and
performance of the Common Stock Purchase Agreement, or the issuance, offering
and sale of the Purchase Shares and the Commitment Shares and (ii) and the
performance of the Company of its obligation under the Transaction Documents as
contemplated therein.


4.           As of the date of the Common Stock Purchase Agreement, the
authorized, issued and reserved capital stock of the Company is as set forth in
Section 3(c) of the Common Stock Purchase Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
September, 2011.



 
  
 
Catherine M. Vaczy, Secretary

                                                                  

The undersigned as Chief Executive Officer of NEOSTEM, INC., a Delaware
corporation, hereby certifies that Catherine M. Vaczy is the duly elected,
appointed, qualified and acting Secretary of NEOSTEM, INC., and that the
signature appearing above is her genuine signature.
 

 
  
 
Robin L. Smith, M.D., Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 